DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on March 9, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed September 9, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 3 and 4 have been canceled. Claims 1, 2 and 5 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Detamore et al. WO2015/048317, publication date 4/2/2015 (herein after Detamore, reference of record) in view of Martinho et al. "Effects of ionizing radiation and preservation on biomechanical properties of human costal cartilage." Cell and tissue banking 14.1 (2013): 117-124 (herein after Martinho, reference of record). This rejection is newly applied to address applicants claim amendments on March 9, 2021. A response to applicant’s arguments is found below.
Claim 1 describes a method for preparing an extracellular matrix membrane (ECM) derived from porcine cartilage which has an adjustable degradation rate in vivo and mechanical properties. The method steps include: separating porcine cartilage; lyophilizing and pulverizing the separated porcine cartilage; decellularized  the pulverize porcine cartilage powder; preparing an aqueous solution of porcine cartilage powder by mixing the decellularized porcine cartilage powder with an acidic solution and pepsin and then by neutralizing it with a basic solution; preparing a porcine cartilage-derived extracellular matrix membrane by mixing the aqueous solution of porcine cartilage powder with a crosslinking agent; and irradiating gamma rays of 5 to 100 KGy to adjust the in vivo degradation rate and mechanical properties of the porcine cartilage-derived extracellular matrix membrane. 

Detamore discloses a method for making a cross-linked decelluarized cartilage scaffold composition for treating osteochondral defects. Detamore investigates several types of cartilage including bovine (paragraph 0098, pg 32) and porcine (paragraph 0099, pg 32). Detamore analyzes the mechanical properties of the cross-linked cartilage composition (paragraph 00118-00121, pg 37) including swelling ratios, yield stress, shear stress and shear rates. Detamore acknowledges that the decelluarization of the cartilage scaffold maybe an important factor in the in vivo degradation rate and immune response elicited by an implanted scaffold (paragraph 0162, pg 50). In the Materials and Methods section, Detamore details the process of isolating articular cartilage (paragraph 0088, pg 29), cryopreserving and pulverizing into a course powder (paragraph 0089), decellularizing using HCl and pepsin (paragraph 0094, pg 31),  then neutralizing the composition to bring it back to physiological pH by adding NaOH and 10xPBS (paragraph 0094, pg 31). Detamore describes mixing the aqueous solution of decelluarized cartilage with a crosslinking agent stating that “crosslinking can be carried out in various alternative ways, all of which are incorporated herein” (paragraph 0022, pg 17). Detamore discusses how the aforementioned engineered cartilage ECM scaffold materials can be used as an active ingredient for therapeutic purposes and tissue generation (summary of invention, preferred embodiments, paragraph 0012, 0015). Detamore also states that high cellular/structural adhesion is a desired quality for the scaffold when it’s used for tissue regeneration. In claim 29, Detamore specifically indicates that the composition can take the form of a powder, paste, putty, hydrogel or scaffold thus meeting the limitations of instant claim 5 (claim 29, pg 58). Detamore does not describe an irradiation step following crosslinking, wherein the irradiation is performed by using gamma rays of 5 to 100 KGy. 
Martinho investigates the effects of ionizing radiation and preservation on biomechanical properties of cartilage. Martinho investigates various mechanical properties as a function of irradiation 
It would have been obvious to one of ordinary skill in the art to modify the cartilage derived ECM scaffold taught by Detamore using the optimized ionizing radiation ranges taught by Martinho to achieve improved biomechanical properties, sterilization and transplantability of the engineered ECM scaffolds. Detamore describes several approaches to improve the mechanical properties of the cross-linked cartilage and their resulting effects on swelling ratios, yield stress, shear stress and shear rates (paragraph 00118-00121, pg 37). The use of gamma radiation is merely one of several straightforward possibilities which one skilled in the art would select to improve the biomechanical properties of the engineered scaffold. In particular, one of ordinary skill in the art would have been motivated to use gamma radiation at 15 kGy to achieve optimal sterilization and biomechanical preservation based on the teachings of Martinho and applied it to the cartilage derived engineered ECM scaffold preparation method taught by Detamore to achieve better biomechanical properties. Since all compounds and methods for preparing an extracellular matrix membrane (ECM) derived from porcine cartilage including an irradiation step are taught in the collection of cited art, one of ordinary skill would have had a reasonable expectation of success as well.


Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, wherein the gamma radiation range is limited from 5 to 100 KGy. Applicant argues that the instant invention is directed to a method for preparing a biocompatible porcine cartilage-derived extracellular matrix membrane capable of adjusting an in vivo degradation rate and a mechanical property. Applicant points to examples 3 and 4 from the instant specification to support the claim that exposure to gamma radiation can effectively adjust the in vivo degradation rate and mechanical properties of the porcine cartilage-derived extracellular matrix membrane. Applicant argues that Martinho does not describe adjusting the in vivo degradation rate and mechanical properties via exposing the cartilage to gamma radiation.
It is noted that a new 103 rejection has been applied above over Detamore in view of Martinho. Martinho investigates the advantages of gamma radiation on both the biomechanical properties and sterilization of cartilage tissues for transplantation. Martinho found that tension strength increased about 24% when the cartilage tissue was irradiated with 15 kGy and decreased when irradiated with 25 or 50 kGy (Martinho, Fig 4). Thus, one of ordinary skill in the art would have been motivated to use gamma radiation at 15 kGy to achieve optimal sterilization and biomechanical preservation based on the teachings of Martinho and applied it to the cartilage derived engineered ECM scaffold preparation method taught by Detamore to achieve better biomechanical properties.
 Applicant further states that the present invention specifically uses ECM as an active component rather than in a scaffold as described by Detamore. 
This argument has been fully considered but is not found convincing. The instant claims do not contain limitations excluding the ECM from being incorporated in a scaffold or its exclusive use as an active component. Therefore, Detamore’s disclosure is relevant prior art for making crossed-linked decelluarized cartilage scaffolds. 

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Detamore (supra) and Martinho (supra) as applied to claims 1 and 5 above in further view of Englert et al. "Bonding of articular cartilage using a combination of biochemical degradation and surface cross-linking." Arthritis research & therapy 9.3 (2007): R47 (herein after Englert, reference of record). This rejection is newly applied to address applicants claim amendments on March 9, 2021. A response to applicant’s arguments is found below.
A description of the invention of claims 1 and 5 can be found above. 
Claim 2 describes the method of claim 1, wherein the crosslinking agent is glutaraldehyde. 
Detamore details alternative methods for making the cartilage scaffolds wherein crosslinking agents can be used (paragraph 0022, pg 6). Detamore specifically uses UV light and SDCC powder as the crosslinking combinations but points out that “crosslinking can be carried out in various alternative ways…” (paragraph 0022, pg 6). Detamore and Martinho alone do not teach the use of glutaradehyde as the crosslinking agent. 
Englert investigates the effects of biochemical cross-linking on articular cartilage. Englert states that “glutaraldehyde is the most extensively used reagent for cross-linking primary amino groups, mainly exposed by collagen (column 2, pg 2). Englert compares several cross-linking agents and shows that the highest adhesive strength was achieved by using glutaraldehyde as the crosslinking agent (abstract, column 2, pg 1)
 It would have been obvious to one of ordinary skill in the art to use glutaraldehyde as the crosslinking agent taught by Englert with the method steps taught by Detamore and Martinho. Detamore’s recitation of “crosslinking can be carried out in various alternative ways…” (paragraph 0022, pg 17) indicates that other crosslinking agents are compatible and can be used with the stated procedures. Detamore also states that high cellular/structural adhesion is a desired quality for the scaffold when it’s used for tissue regeneration. Given Englert’s finding that glutaraldehyde yields the highest adhesive prima facie obvious to at the time the invention was made.

Response to Traversal
Since applicant has not provided specific arguments over the rejection of Detamore, Martinho in view of Englert, applicant is invited to review the previously presented response to traversal. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

	

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633